Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 7-19 are allowed.
Regarding Claim 1,
Xu Qingle discloses (Drawing 3) A display device comprising: a case (14)comprising a bottom plate (where 14 is pointing to) and a plurality of side plates (14c) standing along side edges of the bottom plate; a liquid crystal panel (11a,11b) in the case, the liquid crystal panel having a rear surface opposed to the bottom plate with a gap therebetween; a backlight device (19) between the liquid crystal panel (11a,11b) and the bottom plate (where 14 is pointing to) in the case, the backlight device comprising a light guide plate (19) on the bottom plate, an optical sheet (15) on the light guide plate and opposed to the rear surface of the liquid crystal panel with a gap therebetween, and a light source device (17) between an incident surface of the light guide plate (19) and one of the side plates, the light source device (17) configured to supply light onto the incident surface; a first holding member (right most 16b where 24 is pointing to) provided on one of the side plates (14c) in the case to be interposed between a peripheral edge part (15d) of the optical sheet (15) and the rear surface (anywhere below 11b) of the liquid crystal panel, the first holding member ((right most 16b where 24 is pointing to)) facing the peripheral edge part of the optical sheet; and a second holding member (the other 16b where 16b is pointing to) including a fixation part attached to the side plate (14) which is opposed to the incident surface, and a second holding part (the other 16b on the other side) interposed between the optical sheet (15) and the rear surface of the liquid crystal panel (11a,11b) to cover the light source device (17) and an end part of the optical sheet on the light source device side.
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose a wiring board disposed on the bottom plate and a plurality of light emitting elements mounted on the wiring board, wherein an end portion of the light guide plate is disposed on the wiring board and the incident surface is opposed to the light emitting elements, the side plates include a first side plate opposed to the incident surface and a second side plate opposed to the first side plate.
Claims 2-4, 7-19 depend on Claim 1, therefore are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUCY P CHIEN/Primary Examiner, Art Unit 2871